Title: To James Madison from John Martin Baker, 15 May 1816
From: Baker, John Martin
To: Madison, James


        
          Sir,
          Bordeaux, May 15th: 1816.
        
        I have the Honor with due Respect to address your Excellency: and take the liberty to remit you, per the American Brig, General Ward, to the care of D: Gelston, Esquire, New-york, a Case of Barsac white wine, growth of the Estate, called Darancour. It is genuine, and ten years old: I have seen it drawn and bottled in my presence, while there. I hope it may meet your approbation. I beg leave to State to your Excellency, that I leave this tomorrow for Montpellier, where my family reside at present, owing to Mrs. Baker’s, late ill health: from thence, I proceed to my consular station, where, praying for your commands, I have the Honor to Be, with the highest Respect and Gratitude, Your Excellency’s, most obedient, faithful, Humble Servant.
        
          John Martin Baker.
        
      